ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_02_EN.txt. 614




              SEPARATE OPINION OF JUDGE TOMKA



  Jurisdiction ratione materiae of Court under ICSFT — Criminal law nature of
ICSFT — Ukraine’s claims related to support in internal armed conflict — Rights
Ukraine seeks to protect implausible at provisional measures stage — Court should
have analysed whether Ukraine’s claims within scope of ICSFT — Supply of arms
outside scope of “funds” — Ukraine’s claims outside Court’s jurisdiction.


   Jurisdiction ratione materiae of Court under the CERD — Court should have
analysed Ukraine’s claims in detail — No absolute right under CERD to
native-language education — Alleged discrimination in equality before law within
scope of CERD — Some but not all of Ukraine’s claims within scope of Court’s
jurisdiction under CERD — Court has jurisdiction over those claims.


   Procedural preconditions to jurisdiction under CERD — Recourse to negotiation
and CERD procedures not overly burdensome relative to Court — Logical reading
of text of Article 22 requires preconditions to be cumulative — Precondition to
engage CERD procedures supported by context — Departure from practice not to
consider travaux préparatoires — Travaux confirm preconditions are
cumulative — Requiring recourse to Committee procedures however excessively
formalistic in circumstances of present case.



  State responsibility — Requirement of breach of international obligation for
State responsibility.

   1. The way in which the Court has dealt with the preliminary objec-
tions of the Russian Federation as regards its jurisdiction ratione
materiae and determined that it has jurisdiction under both of the Con-
ventions relied on by Ukraine calls for some comments. I will start with
the International Convention for the Suppression of the Financing of
Terrorism (hereinafter the “ICSFT”).


      I. The International Convention for the Suppression of
                    the Financing of Terrorism

   2. The ICSFT is a typical criminal law convention. It precisely deﬁnes,
in Article 2, the oﬀence of the ﬁnancing of terrorism by describing both
its objective element (the act itself or actus reus) and its subjective element
(mens rea). States parties to the Convention have the obligation — as is
typical for criminal law conventions — to establish as criminal oﬀences

60

615        application of the icsft and cerd (sep. op. tomka)

under their domestic law the oﬀences deﬁned in Article 2 and to provide
for appropriate penalties which take into account the grave nature of the
oﬀences. States parties have the obligation — again typical for criminal
law conventions — to establish as may be necessary their jurisdiction over
the oﬀences deﬁned in the Convention. The Convention also creates an
obligation for the States parties to co-operate in the prevention of the
oﬀences. That obligation of co-operation is further speciﬁed in the Con-
vention (Art. 18). The object of the Convention is clearly spelled out in its
preamble, which provides that States have agreed on this Convention,
      “[b]eing convinced of the urgent need to enhance international coop-
      eration among States in devising and adopting eﬀective measures for
      the prevention of the ﬁnancing of terrorism, as well as for its suppres-
      sion through the prosecution and punishment of its perpetrators”.
The Convention has to be viewed and interpreted in light of its object and
purpose, taking into account its nature as a criminal law convention.
   3. According to Ukraine, this Convention is applicable to acts involv-
ing the use of arms and armed force in the eastern part of Ukraine, which
have occurred in what can be characterized as an internal armed conﬂict.
The Memorial of Ukraine refers in particular to actions by the so-called
Donetsk People’s Republic (“DPR”) and Luhansk People’s Repub-
lic (“LPR”) opposing the eﬀorts of the Government of Ukraine, also
involving the use of force, to reinstate its full control over the region.

  4. It is to be recalled that, in its Order on provisional measures of
19 April 2017, the Court declined the request of Ukraine based on the
ICSFT. The Court did not consider that the rights for which Ukraine
sought protection were at least plausible, not having been convinced that
there were “suﬃcient reasons for considering that the other elements set
out in Article 2, paragraph 1, such as the elements of intention or knowl-
edge . . . [were] present” (Application of the International Convention for
the Suppression of the Financing of Terrorism and of the International Con-
vention on the Elimination of All Forms of Racial Discrimination
(Ukraine v. Russian Federation), Provisional Measures, Order of 19 April
2017, I.C.J. Reports 2017, pp. 131-132, para. 75). As the Court noted,
“[a]t th[at] stage of the proceedings, Ukraine ha[d] not put before the
Court evidence which aﬀords a suﬃcient basis to ﬁnd it plausible that
these elements [speciﬁed in Article 2] [were] present” (ibid.).

   5. This conclusion of the Court has led Ukraine to “repackage” its
original claims, as presented in its Application instituting proceedings
(Judgment, para. 18) into a new version as formulated in its Memorial
(ibid., para. 19), while in substance they remain more or less the same. It
is apparent from the Memorial of Ukraine that it continues to charge the
Russian Federation of committing acts which, in its view, are contrary to
the ICSFT. Chapter 2, consisting of some forty pages, of that written
pleading is entitled “Russian Financing of Terrorism in Ukraine”. Its

61

616        application of the icsft and cerd (sep. op. tomka)

purpose is to describe “the myriad ways in which the Russian Federation,
acting through numerous state oﬃcials, not only tolerated but fostered
and supported the funding of illegal armed groups in Ukraine, including
by providing weapons used for the acts of terrorism recounted in Chap-
ter 1” (Memorial of Ukraine, p. 80, para. 132). Ukraine submits that
“Russian ﬁnancing of terrorism in Ukraine” consisted of “massive” sup-
ply of weapons and ammunition to “illegal armed groups in Ukraine”
(ibid., pp. 81-85, paras. 133-136), the supply or “transfer” of the Russian
Buk anti-aircraft missile used to destroy ﬂight MH17 (ibid., pp. 86-98,
paras. 137-154), the supply of multiple launch rocket systems, which were
used to shell Ukrainian civilians, to the DPR and LPR (ibid., pp. 98-104,
paras. 155-161), the provision of explosives used to bomb Ukrainian
cities (ibid., pp. 104-108, paras. 162-168), “comprehensive training on
Russian territory” of the DPR, LPR and other armed groups
(ibid., pp. 109-113, paras. 169-173) and Russian fundraising for illegal
armed groups in Ukraine (ibid., pp. 113-119, paras. 174-180).

  6. On the one hand, the Court recalls that, as it stated in its Judgment
on the preliminary objection in Oil Platforms (Islamic Republic of Iran v.
United States of America) (I.C.J. Reports 1996 (II), pp. 809-810),

      “in order to determine the Court’s jurisdiction ratione materiae under
      a compromissory clause concerning disputes relating to the interpre-
      tation or application of a treaty, it is necessary to ascertain whether
      the acts of which the applicant complains ‘fall within the provisions’
      of the treaty containing the clause” (Judgment, para. 57).
On the other hand, the Court ultimately fails to ascertain whether the
above-mentioned acts, described in Chapter 2 of Ukraine’s Memorial, fall
within the provisions of the ICSFT. Instead, the Court focuses its atten-
tion on the deﬁnition of perpetrators of oﬀences of ﬁnancing acts of ter-
rorism. Not surprisingly, the ICSFT, as a criminal law convention, uses
in Article 2 the expression “any person”. This is typical language used in
many criminal codes and statutes to describe a perpetrator. The Court
leaves the other element of the oﬀences (mens rea), speciﬁcally, either the
intention of a perpetrator that the funds should be used or his knowledge
that they are to be used to commit an act of terrorism, for the merits
stage of the proceedings (ibid., para. 63).
   7. The Court has also refrained from determining the scope of the term
“funds” used in the Convention, in particular whether it includes the pro-
visions of weapons by a State, despite the fact that it is determining its
jurisdiction ratione materiae (ibid., para. 56). As the Court acknowledges
“[t]his may require the interpretation of the provisions that deﬁne the
scope of the treaty” (ibid., para. 57). One such provision is Article 1, para-
graph 1, of the ICSFT, which deﬁnes the term “funds” for the purposes
of that Convention. The Court accepts that the scope of this term
“relate[s] to the scope of the ICSFT” (ibid., para. 62) but rather surpris-

62

617      application of the icsft and cerd (sep. op. tomka)

ingly takes the view that it “need not be addressed at the present stage of
the proceedings” (Judgment, para. 62). According to the Court, the inter-
pretation of the deﬁnition of “funds” “could be relevant as appropriate at
the stage of an examination of the merits” (ibid.).

   8. I am not convinced that this is the right approach. The ascertain-
ment of the scope of the term “funds” is a distinctly legal issue which is a
matter of interpretation of the Convention. The scope of that term
“relate[s] to the scope of the ICSFT” (ibid.) and thus has a direct bearing
on the scope of the Court’s jurisdiction ratione materiae. Determining the
scope of jurisdiction ratione materiae more precisely at this jurisdictional
stage of the proceedings would have assisted in clarifying which of the
claims presented by Ukraine, if any, fall within the Court’s jurisdiction
and could be further argued at the merits stage. This issue has been left
open despite the fact that the legal deﬁnition of the term “funds” for the
purposes of the ICSFT is not closely intertwined with the merits. Thus,
the principal task of the jurisdictional stage of the proceedings has not
been fully realized. Moreover, it is useful to recall the past jurisprudence
of the Court. In 1972, the Court stated that it “must . . . always be satis-
ﬁed that it has jurisdiction, and must if necessary go into that matter
proprio motu” (Appeal Relating to the Jurisdiction of the ICAO Council
(India v. Pakistan), Judgment, I.C.J. Reports 1972, p. 52, para. 13).
Although this statement was made by the Court in response to India’s
argument that Pakistan could not challenge the Court’s jurisdiction as it
did not raise it as a “preliminary” objection, the Court resorted to that
jurisprudence some thirty-ﬁve years later when it asserted that its
1996 Judgment on jurisdiction and admissibility in the Genocide case
dealt implicitly with an issue that neither party raised before it in 1996
during the jurisdictional phase of the proceedings, but which was relevant
for the Court’s jurisdiction (Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide (Bosnia and Herzegovina v.
Serbia and Montenegro), Judgment, I.C.J. Reports 2007 (I), p. 91,
para. 118).
   9. On the basis of the extremely cursory treatment of the Russian Fed-
eration’s objection, without really applying the Oil Platforms test and
without considering whether various acts of the Russian Federation of
which the Applicant complains in Chapter 2 of the Memorial fall within
the provisions of Articles 8, 9, 10, 12 and 18 identiﬁed by Ukraine as rel-
evant for its claims in its submissions (Memorial of Ukraine, pp. 362-363,
para. 653), the Court “concludes that the objection raised by the Russian
Federation to its jurisdiction ratione materiae under the ICSFT cannot be
upheld” (Judgment, para. 64).

  10. Despite the above comments on the treatment by the Court of the
preliminary objections raised by the Russian Federation against the
Court’s jurisdiction on the basis of Article 24 of the ICSFT, I agree with
the Court’s view that “[t]he ﬁnancing by a State of acts of terrorism is not

63

618        application of the icsft and cerd (sep. op. tomka)

addressed by the ICSFT” and that such activity “lies outside the scope of
the Convention” (Judgment, paras. 59, 60 and 61). The Court’s conclu-
sion on its jurisdiction under the ICSFT should be read in light of this
view, which is expressed repeatedly in its Judgment.
   11. The acts of which Ukraine complains of in Chapter 2 of its Memo-
rial (pp. 80-119), describing them as “Russian Financing of Terrorism in
Ukraine”, referred to already in paragraph 5 of this opinion, are the acts
of the Russian Federation, to a great extent consisting of providing weap-
ons to the DPR and the LPR. Even if proven, they, in my view, do not
fall within the scope of the ICSFT. This has led me to respectfully dis-
agree with the conclusion of the majority.


       II. The International Convention on the Elimination of
                 All Forms of Racial Discrimination

  12. This brings me to the Court’s treatment of the jurisdictional
objections of the Russian Federation as to Ukraine’s claims under the
International Convention on the Elimination of All Forms of Racial
Discrimination (hereinafter “the CERD”).

  13. The Court’s determination of its jurisdiction ratione materiae under
the CERD is not much more detailed. In fact it consists of just three
paragraphs. In the ﬁrst one (Judgment, para. 94), the Court says what it
does not need to do at this stage of the proceedings. In the next para-
graph (ibid., para. 95), the Court recalls that at the jurisdictional stage of
the proceedings it “only needs to ascertain whether the measures of which
Ukraine complains fall within the provisions of the Convention”. And in
the ﬁnal paragraph of its “analysis”, the Court simply considers that
      “taking into account the broadly formulated rights and obligations
      contained in the Convention . . . and the non-exhaustive list of rights
      in Article 5, . . . the measures of which Ukraine complains . . . are
      capable of having an adverse eﬀect on the enjoyment of certain rights
      protected under CERD” (ibid., para. 96).
It concludes that “[t]hese measures thus fall within the provisions of the
Convention” (ibid.). The Court simply asserts this conclusion without
reasonably and suﬃciently demonstrating it.
   14. Again, there is no speciﬁc analysis of the preliminary objections of
the Russian Federation, presented on almost forty pages (Prelimi-
nary Objections submitted by the Russian Federation, Vol. I, pp. 139-182,
paras. 294-359). By way of example, the Respondent argues that “Arti-
cle 5 (e) (v) of CERD does not include, as Ukraine alleges, an absolute
right to education ‘in native language’” (ibid., p. 158, para. 329). The
Court provides no answer to this argument, which concerns the scope of
the CERD, rather leaving the issue open for the merits.


64

619        application of the icsft and cerd (sep. op. tomka)

   15. However, certain of the claims of Ukraine, like the claim that the
Respondent “fail[s] to guarantee the right of members of the Crimean
Tatar and Ukrainian communities to equality before the law, notably in
the enjoyment of . . . the right to equal treatment before the tribunals and
all other organs administering justice” (Memorial of Ukraine, p. 363,
para. 653 (i)), fall within the scope of the CERD. Whether the Respon-
dent has failed to comply with this obligation still remains to be proven
by the Applicant, while the Respondent will have full opportunity to
rebut these allegations. This, however, is a matter properly for the merits.
Since at least some of the claims of Ukraine fall within the scope of the
CERD, although I am not satisﬁed that the Court refrained to specify
which ones, I have in the end voted with the majority.


   16. Moreover, I am not convinced by the Court’s treatment of the
question of the procedural preconditions for seising it contained in Arti-
cle 22 of the CERD. When interpreting the nature of these preconditions,
the Court concludes that they are alternative. Accordingly, prior to seis-
ing the Court with a dispute under the CERD, either, at least, a good-
faith attempt of negotiations on the issues falling within the subject-matter
of the Convention must have been made, or the dispute must have been
referred to the Committee on the Elimination of Racial Discrimination
(hereinafter “the Committee”) without that dispute having been settled.
   17. The main basis for this conclusion by the Court is its view that

      “should negotiation and the CERD Committee procedure be consid-
      ered cumulative, States would have to try to negotiate an agreed solu-
      tion to their dispute and, after negotiation has not been successful,
      take the matter before the [CERD] Committee for further negotia-
      tion, again in order to reach an agreed solution” (Judgment,
      para. 110).

According to the Court “the context of Article 22 of CERD does not sup-
port this interpretation” (ibid.).
   18. However, the relevant provisions for the procedure before the
Committee are contained in Articles 11 to 13 of the Convention. Nowhere
is the condition of prior negotiations before referring the matter to the
Committee stipulated in those three Articles. Under Article 11, para-
graph 1, of the Convention “[i]f a State Party considers that another State
Party is not giving eﬀect to the provisions of this Convention, it may
bring the matter to the attention of the Committee”. The Committee then
transfers the communication to the State party concerned. Under para-
graph 2 of the same Article, if the matter is not adjusted within six
months, either by bilateral negotiations or by any other procedure, either
State shall have the right to refer the matter again to the Committee. As
is clear from the provisions of Article 11, negotiations are an element of

65

620       application of the icsft and cerd (sep. op. tomka)

the process instituted before the Committee, not a precondition for seis-
ing it of the matter.

   19. It follows from the above that, once a State brings a matter to the
attention of the Committee under Article 11, it demonstrates its willingness
to enter into negotiations with the other State party within the context of
the procedures in the Committee. If that negotiation or the continuation of
the procedures do not lead to the settlement of a dispute, either party may
bring it to the Court, as both negotiations and conciliation procedures
under Articles 11-13 of the CERD will have been tried to no result.
   20. The Court believes that such expressions as “without delay”
(Art. 2, para. 1) or “speedily” (preamble) support its interpretation as
these provisions “show the States parties’ aim to eradicate all forms of
racial discrimination eﬀectively and promptly” (Judgment, para. 111).
And the Court adds that “the achievement of such aims could be ren-
dered more diﬃcult if the procedural preconditions under Article 22 were
cumulative”.

   21. This view can underestimate the usefulness of other means of
peaceful settlement of disputes and the role of other bodies and, on the
other hand, unrealistically estimate that the Court can resolve a dispute
“speedily”. The present dispute was brought before the Court on 16 Jan-
uary 2017 and, taking into account the current docket of the Court, the
Court’s Judgment on the merits most likely will not be rendered earlier
than sometime in 2023.
   22. In my view, Article 22 should be interpreted to the eﬀect that the
conditions provided therein are cumulative. Under Article 22, a dispute
which is to be referred to the Court must be one that “is not settled by
negotiation or by the procedures expressly provided for in this Conven-
tion”. Ukraine focuses heavily on the ordinary meaning of the word “or”
to support its position that the preconditions are alternative. However, it
is not the ordinary meaning of “or” which the Court must determine ; it
is the ordinary meaning of the phrase “which is not settled by negotiation
or by the procedures . . .”. This phrase admits two meanings. First, it
could refer to a dispute which is not settled by negotiation and which is
not settled by the procedures, as the Russian Federation argues. Second,
it could refer to a dispute which is not settled by negotiation or is not
settled by the procedures before the Committee, as Ukraine maintains.
Which of these interpretations is correct depends on the reading to be
given to “not” and “or” together in this phrase.



   23. A logical reading of the text of Article 22 favours the interpretation
that the conditions are cumulative. The words “not” and “or” are logical
connectors, so it is reasonable to apply propositional logic to the interpre-
tation of the phrase in which they are used. According to the ﬁrst De Mor-

66

621        application of the icsft and cerd (sep. op. tomka)

gan’s law of formal propositional logic “the negation of a disjunction is
equal to the conjunction of the negation of the alternates — that is not
(p or q) equals not p and not q, or symbolically ~(pq) Ł ~p·~q” 1. This is
consistent with the semantic context of Article 22. A dispute can be
settled either by direct negotiation between the parties or by the pro-
cedures referred to in Articles 11-13 of the CERD, but not by both simul-
taneously. Accordingly, with respect to a dispute that is outside the
jurisdiction of the Court, the “or” must be disjunctive. The negation of
this disjunction should accordingly be read to refer to disputes settled
neither by negotiation nor by the CERD procedure. Only when negotia-
tion and the procedures have not led to the resolution of a dispute, is the
condition met in accordance with the ordinary meaning of the terms of
Article 22.


   24. When the context is taken into account, a cumulative reading that
requires recourse to the inter-State dispute settlement procedures of the
Committee should also be preferred in order to preserve the eﬀectiveness
of Articles 11 to 13 of the CERD and the Conciliation Commissions fore-
seen thereunder. According to the rule codiﬁed in Article 31, paragraph 2,
of the Vienna Convention on the Law of Treaties, the context to be con-
sidered comprises the full text of the CERD, including its preamble. The
particular context for the interpretation of Article 22 of the CERD
includes the Conciliation Commission process established in Articles 12
to 13.
   25. It would undermine the procedures in the Committee to interpret
recourse to them as optional before seisin of the Court. The principle of
eﬀectiveness “has an important role in the law of treaties and in the juris-
prudence of this Court” (Fisheries Jurisdiction (Spain v. Canada), Juris-
diction of the Court, Judgment, I.C.J. Reports 1998, p. 455, para. 52).
The necessity of a cumulative reading to preserve the eﬀectiveness of
Articles 11 to 13 of the CERD is reﬂected in the diﬀerence between the pro-
cedures in the Committee and the Court. From the perspective of a claiming
State, there are several reasons to prefer the Court. First, the procedures
in the Committee produce a report containing ﬁndings of fact and recom-
mendations (Art. 13, para. 1), while a judgment of the Court has binding
eﬀect in accordance with Article 94, paragraph 1, of the Charter of the
United Nations and Article 59 of the Statute. Additionally, there is no
possibility for interim relief during the procedures in the Committee,
while the Court has the power to indicate binding provisional measures
under Article 41 of its Statute.



   1 “Augustus De Morgan”, Britannica Academic, Encyclopædia Britannica, 26 October

2016, https://academic.eb.com/levels/collegiate/article/Augustus-De-Morgan/29609. Accessed
3 October 2019.

67

622       application of the icsft and cerd (sep. op. tomka)

  26. This preference is borne out in the practice of States. States do not
resort to the inter-State procedures before the Committee unless there is
no access to the Court. The only exception is the case between Qatar and
the United Arab Emirates, Application of the International Convention on
the Elimination of All Forms of Racial Discrimination, which is also pend-
ing before the Court. In view of the above, the context strongly favours
the interpretation of the procedural preconditions of Article 22 of the
CERD as cumulative. To hold otherwise is tantamount to holding that
States anticipated Articles 11 to 13 of the CERD to serve as a residual
mechanism against States which make reservations to Article 22, thus not
accepting the jurisdiction of the Court. However, nothing suggests that
this was the intention of States when they negotiated the text of the future
Convention.

   27. Indeed, the travaux préparatoires of the CERD indicate the oppo-
site, and conﬁrm the interpretation that the preconditions are cumulative.
The Court, in a departure from its recent practice — even in paragraph 59
of the Judgment as regards the ICSFT — declines to look at the CERD
travaux. Although “[t]he Court notes that both Parties rely on the
travaux préparatoires of CERD in support of their respective arguments”,
in its view “there is no need for [the Court] to examine the travaux prépara-
toires” (Judgment, para. 112). This is rather a “spectacular” turn-around,
as just eight years ago, when the Court interpreted the same provision,
Article 22 of the CERD, the travaux were not ignored. There, also after
noting that “both Parties have made extensive arguments relating to the
travaux préparatoires, citing them in support of their respective interpre-
tations” of Article 22 and after mentioning, by example, four other cases
when it resorted to the travaux préparatoires, the Court came to the con-
clusion that “in this case . . . an examination of the travaux préparatoires
is warranted” (Application of the International Convention on the Elimina-
tion of All Forms of Racial Discrimination (Georgia v. Russian Federa-
tion), Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 128,
para. 142 ; emphasis added). As consistency is a virtue in judicial approach
and reasoning, I see no reason for the Court to change its approach.


   28. The draft of the Convention submitted by the Economic and Social
Council to the General Assembly on the basis of the report of the Com-
mission on Human Rights contained neither institutional provisions
establishing the Committee nor a provision on dispute resolution (Draft
International Convention on the Elimination of All Forms of Racial Dis-
crimination, UN doc. E/RES/1015 B (XXXVII)). Instead, these provisions
were added to the text during negotiations in the Third Committee (Report
of the Third Committee : Draft International Convention on the Elimina-
tion of All Forms of Racial Discrimination, UN doc. A/6181). In addi-
tion to the draft text, the Council submitted to the Assembly a working
paper prepared by the Secretary-General containing draft ﬁnal clauses,

68

623        application of the icsft and cerd (sep. op. tomka)

including a dispute resolution clause (UN doc. E/CN.4/L.679 ; see also
UN doc. A/6181, para. 4 (d)). In that paper, the Secretary-General pro-
vided four examples of compromissory clauses based on previous multi-
lateral treaties (UN doc. E/CN.4/L.679, pp. 15-16). The Third Committee
discussed the question of a compromissory clause at its 1367th Meeting
on 7 December 1965 (see UN doc. A/C.3/SR.1367). As a basis for discus-
sion, the oﬃcers of the Committee suggested a similar text :


         “Any dispute between two or more Contracting States over the
      interpretation or application of this Convention, which is not settled
      by negotiation, shall at the request of any of the parties to the dispute
      be referred to the International Court of Justice for decision,
      unless the disputants agree to another mode of settlement.”
      (UN doc. A/C.3/L.1237, p. 4; see also UN doc. A/6181, para. 197.)

  29. The addition of words “or by the procedures expressly provided
for in this Convention” after “negotiation” was jointly proposed as an
amendment      by    Ghana,     Mauritania    and     the   Philippines
(UN doc. A/C.3/L.1313 ; see also UN doc. A/6181, para. 199). This pro-
posed amendment was adopted unanimously by the Third Committee
(UN doc. A/C.3/SR.1367, para. 41). During the discussion, only Ghana
provided views on the amendment. Its delegate
      “said that [it] was self-explanatory. Provision had been made in the
      draft Convention for machinery which should be used in the settle-
      ment of disputes before recourse was had to the International Court
      of Justice. The amendment simply referred to the procedures provided
      for in the Convention.” (UN doc. A/C.3/SR.1367, para. 29; emphasis
      added.)
The amendment was not further discussed prior to the adoption of the
Convention by the plenary of the General Assembly at its 1406th Meet-
ing on 21 December 1965 (UN doc. A/PV.1406).
   30. I admit that in the case at hand, in view of the very strenuous rela-
tionship between the two Parties in the period from 2014 to 2017, there
was no chance of settling their dispute even if it had been referred to the
Committee. It would have been a futile exercise. For that reason, while
maintaining my interpretation of Article 22 of the Convention, I did not
vote against the Court’s jurisdiction under the CERD. To insist, in the
circumstances of the present case, on the prior referral of the dispute to
the Committee would have been an exercise in excessive formalism. Even
if the Application was premature, this defect could have been remedied
by the Applicant and it would make no sense to require Ukraine to
institute fresh proceedings (cf. Certain German Interests in Polish Upper
Silesia, Jurisdiction, Judgment No. 6, 1925, P.C.I.J., Series A, No. 6,
p. 14 ; Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J.,

69

624       application of the icsft and cerd (sep. op. tomka)

Series A, No. 2, p. 34 ; Military and Paramilitary Activities in and against
Nicaragua (Nicaragua v. United States of America), Jurisdiction and
Admissibility, Judgment, I.C.J. Reports 1984, pp. 428-429, para. 83).


            III. Breaches of an “International Obligation”

   31. A ﬁnal point on precision in drafting merits mention. The Court
occasionally refers to “breaches of the Convention”, “breaches of Arti-
cles” or “violat[ions] of a number of provisions of the ICSFT and CERD”
(e.g. Judgment, paras. 30, 79, 90 and 93). It is rather regrettable that the
principal judicial organ of the United Nations does not pay suﬃcient
attention to the precision of the language it uses. Under international law,
for an act of a State to be wrongful, such act, consisting of an action or
omission, must both be attributable to the State and constitute a breach
of an international obligation of the State (Article 3 of ARSIWA). The
International Law Commission intentionally chose this language because
it is “long established” (Yearbook of the International Law Commis-
sion (YILC), 2001, Vol. II, Part Two, p. 35, Commentary to Article 2,
para. 7). As the Commission correctly stated in its Commentary to then
Article 3 of the Draft Articles adopted in the ﬁrst reading, it is “more
appropriate to refer . . . to ‘breach of an international obligation’ rather
than ‘breach of a rule’ or of a ‘norm of international law’” (YILC, 1973,
Vol. II, p. 184, Commentary to Article 3, paragraph 15; emphasis in the
original). As the Commission explained, that expression is




      “the most accurate. A rule is the objective expression of the law; an
      obligation is a subjective legal phenomenon and it is by reference to
      that phenomenon that the conduct of a subject of international law
      is judged, whether it is in compliance with the obligation or whether
      it is in breach of it.” (Ibid.)
And as the Commission observed, the phrase “breach of an international
obligation” corresponds to the language of Article 36, paragraph 2 (c),
of the Statute of the International Court of Justice (YILC, 2001, Vol. II,
Part Two, p. 35, Commentary to Article 2, paragraph 7). The Court could
have been inspired by the language of its own basic instrument.



                                                 (Signed) Peter Tomka.




70

